1 So. 3d 1184 (2009)
Daniel P. ARTHUR, and Florence D. Gata, Appellants,
v.
Stephen F. SMITH, Edith Ellen Smith, and Wayne E. Douglas, Sr., Appellees.
No. 1D08-5013.
District Court of Appeal of Florida, First District.
January 30, 2009.
*1185 Daniel P. Arthur, and Florence D. Gata, pro se, Appellants.
James J. Taylor, Keystone Heights, for Appellees.
PER CURIAM.
The Court has determined that the claims disposed of by the orders on appeal are inextricably intertwined with the claims and counterclaims that remain pending, and that the appeal is therefore premature. Cf. Mass. Life Ins. Co. v. Crapo, 918 So. 2d 393 (Fla. 1st DCA 2006). Accordingly, the appellees' Motion to Dismiss Appeal as Premature, filed on November 5, 2008, is hereby granted and the appeal is dismissed for lack of jurisdiction. The appellants' Motion to Supplement the Record, filed in November 12, 2008, is denied.
WOLF, LEWIS, and ROBERTS, JJ., concur.